Exhibit 10.2
AMENDMENT NO. 1
TO THE
CASH PROVISIONING AGREEMENT
     This Amendment No. 1 (“Amendment No. 1”) is entered into, by and between
Genpass Technologies, L.L.C., now doing business as Elan Financial Services
(“Elan”), TRM ATM Corporation with its principal office located at 5208 N.E.
122nd Avenue, Portland, OR 97230 (“ATM Owner”), TRM ATM Corporation with its
principal office located at 5208 N.E. 122nd Avenue, Portland, OR 97230 (“ATM
Manager”), and Pendum, Inc. with its principal office located at 4600 South
Ulster Street, Suite 1325, Denver, CO 80237 (“Carrier”), each referred to herein
as a “Party” and collectively referred to herein as “Parties, to amend the Cash
Provisioning Agreement, dated October 15, 2007 (the “Agreement”) between the
Parties. This Amendment No. 1 shall become effective upon signing by or on the
behalf of Elan (“Effective Date”) and supersedes any previous and like
amendment(s) between the Parties.
     Whereas, the Agreement provides that it may be amended from time to time by
a written instrument signed by the parties; and
     Whereas, all of the parties wish to amend the Agreement as hereinafter set
forth herein.
     Now, therefore, in consideration of the promises, the mutual covenants set
forth in the Agreement and this Amendment No. 1, and other good and valuable
consideration, the sufficiency and adequacy of which is acknowledged, the
Parties agree to amend the Agreement as follows:
1. Capitalized terms used in this Amendment No. 1 and not otherwise defined in
this Amendment No. 1 are used with the same respective meanings attributed
thereto in the Agreement.
2. The ninth Recital is hereby deleted in its entirety and replaced with the
following language:
     WHEREAS, the Agreement will be effective provided that the following
conditions are met: 1) Elan receives approval from ATM Manager’s sponsor bank;
and 2) ATM Manager utilizes Elan’s approved armored carriers.
3. Section IV.A, Term, is hereby deleted in its entirety and replaced with the
following language:

 



--------------------------------------------------------------------------------



 



  A.   Term. The term of this Agreement shall be for a period of five (5) years
(the “Initial Term”) beginning as of the Effective Date of this Amendment No. 1
and continuing thereafter for additional one (1) month periods (each a “Renewal
Term”) until terminated by any Party upon ninety (90) days prior written notice
to the non-terminating Parties; provided, however, that during the Initial Term,
the Parties may not terminate this Agreement, in whole or in part, except by
mutual consent or as otherwise provided under this Section.

4. Exhibit C is hereby deleted in its entirety and replaced with the following
language as set forth in Attachment 1, attached hereto and made a part hereof.
Attachment 1 is a confidential document between Elan and ATM Manager and no
other Party to this Agreement, nor any third party, shall be allowed access to
Attachment 1, except as required in accordance with the Agreement.
5. In the event of a conflict between the Agreement and this Amendment No. 1,
this Amendment No. 1 controls.
6. Except to the extent that the Agreement is expressly or implicitly modified
by this Amendment No. 1, all terms and conditions of the Agreement remain in
full force and effect.
     In witness whereof, the Parties hereto have, by their duly authorized
representatives, executed this Amendment No. 1.

                  ELAN FINANCIAL SERVICES       TRM ATM CORPORATION (“Elan”)    
  (“ATM Owner”)
 
               
By:
  /s/ Stephen Gauger       By:   /s/ Richard Stern
 
               
Print:
  /s/ Stephen Gauger       Print:   Richard Stern
Title:
  VP & Authorized Signer       Title:   President & CEO
Date:
  5/8/08       Date:   2/29/08
 
                TRM ATM CORPORATION       PENDUM, INC. (“ATM Manager”)      
(“Carrier”)
 
               
By:
  /s/ Richard Stern       By:   /s/ Robert Malik
 
               
Print:
  Richard Stern       Print:   Robert Malik
Title:
  President & CEO       Title:   EVP
Date:
  2/29/08       Date:   3/6/08

 



--------------------------------------------------------------------------------



 



Attachment List (1)
Attachment 1 — Fees and Charges for ATM Manager
 

(1)   Pursuant to Regulation S-K Item 601(b)(2), the Company agrees to furnish
supplementally a copy of any omitted schedule or exhibit to the Securities and
Exchange Commission upon request.

 